Citation Nr: 0914569	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1975 to October 
1978, and from July 1980 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2006, the Veteran appeared at a hearing at the RO 
before a Veterans Law Judge who is no longer employed by the 
Board.  While the Board has not given the Veteran an 
opportunity to request a hearing before another Veterans Law 
Judge, there is no prejudice to him as the Board is taking 
favorable action as to the issue on appeal. 

In July 2007, the Board remanded for further development.  In 
the remand, the Board noted that the Veteran has twice 
submitted informal claims for service connection for bipolar 
disorder.  See two VA Forms 21-4138, Statement in Support of 
Claim, received in October 1996 and April 2001.  To date, no 
action has been taken on this claim.  It is hereby again 
referred back to the RO for appropriate disposition.


FINDING OF FACT

Osteoarthritis of the thoracolumbar spine is related to 
service. 


CONCLUSION OF LAW

Osteoarthritis of the thoracolumbar spine was incurred in 
active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks service connection for a back disability 
which he has claimed is either directly due to an in-service 
bicycle and motor vehicle accident in May 1984, or 
alternatively, due secondarily to his service-connected rib 
and shoulder disabilities. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran currently has a back disability as noted 
throughout the record.  The April 2008 VA examination report 
noted diagnoses of mild to moderate degenerative 
osteoarthritis of the thoracic spine, and moderate to severe 
osteoarthritis with grade one spondee at L4-L5. 

Service treatment records show that in May 1984, the Veteran 
was riding a bicycle when he was struck by a truck.  He was 
hospitalized from June 28, 1984 to August 18, 1984 with 
diagnoses of blunt chest trauma with third and fourth rib 
fractures resulting in pneumothorax and fracture of the left 
scapula, and abrasions to the left lower extremity.  
Subsequent service treatment records dated in December 1985 
and multiple records dated in March 1987 demonstrate that the 
Veteran complained of back pain ever since his initial 1984 
accident. 

VA afforded the Veteran an examination for his back in April 
2008 to determine the etiology of his current disability.  
The VA examination report reflects that the claims folder was 
reviewed in conjunction with evaluation of the Veteran.  In 
noting diagnoses of mild to moderate degenerative 
osteoarthritis of the thoracic spine and moderate to severe 
osteoarthritis with grade one spondee at L4-L5, the examiner 
found that the location of his listhesis at L4-L5 was 
consistent with degenerative changes and not a congenital 
abnormality.  He added that the back disability was the 
result of cumulative wear and tear on the body over the 
years.  In so noting, the examiner stated that it was less 
likely than not that the Veteran's accident was the sole 
cause of his degenerative spinal disability.  Acknowledging 
the Veteran's rib and left scapula fractures in service, the 
examiner noted that it was less likely than not that those 
fractures were the sole cause of the diffused degenerative 
changes in the thoracolumbar spine.  The examiner stated that 
it was not possible to state whether the Veteran's 
degenerative changes resulted from one incident as his 
disability was consistent with degenerative changes over 
time.  

The record shows that the Veteran has a current thoracolumbar 
spine disability, he was struck by a truck while riding a 
bicycle in service, and subsequently complained of back pain 
in service.  The April 2008 VA examiner indicates that the 
Veteran's current thoracolumbar spine disability is not 
solely due to the service accident or solely due to his 
service-connected rib and shoulder disabilities, thus 
implying that some component of the Veteran's back disability 
was due to the in-service accident or service-connected 
disability.  Therefore, the Board finds that this opinion, 
coupled with the Veteran's in-service complaints of back 
pain, provides an adequate basis to find that his back 
disability is related to service and/or his service-connected 
disabilities.  

Additionally, the evidence of record includes the Veteran's 
own statements, and lay statements from friends and family 
who knew him at the time of the accident, credibly indicating 
that the Veteran has experienced back pain from the time of 
the accident until the present.  The Board finds that the 
Veteran, his family, and friends are competent to attest to 
their observations of his disability.  Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), (emphasizing that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge); see also 38 C.F.R. § 3.159(a)(2) (2008) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  These statements are confirmed by the service 
treatment records noting the Veteran's intermittent 
complaints of back pain following his accident.  Therefore, 
resolving all doubt in the Veteran's favor, there is a basis 
for granting service connection.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of the thoracolumbar 
spine is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


